DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is in response to amendment filed on 11/30/2021. Claims 1, 10, 12-16, and 18-23 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10, 13-16, 19-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rajagopal et al. (US Pub. No. 2017/0188391).

claim 1, Rajagopal discloses a method for performing sidelink operation in a wireless communication system, the method performed by a user equipment (UE) and comprising:
sensing a plurality of time units within a sensing window (figure 15 Sensing duration 1505; figure 16; paragraphs 202-204, 208 and 209: time units are subframes or resource blocks);
	selecting a specific time unit (figure 15 next transmission 1520; paragraphs 202-205, figure 24: select PSSCH resources (t1, f1) 2415; paragraphs 259, 260), which is related to a resource for the sidelink operation (paragraphs 259, 260: PSSCH is physical sidelink channel), within a selection window that is located after the sensing window (see figure 15; paragraphs 202-205; from resource selection n (or SA 1510) to next transmission 1520; abstract and paragraph 19: UE performs energy sensing duration 1505, then decoding/sensing schedule assignment SA 1510 for additional potential transmission of other UEs, then the UE determines unused resource for next transmission. The selection window is a window after the sensing period starting from n (or n-b) to next transmission 1520), wherein the selection window (paragraph 204: 1000+c>e>dmax as window size), which is used for selecting the specific time unit, includes a time interval from a time unit (N+T1) to a time unit (N+T2) which fulfils a latency requirement, wherein the N is a positive integer number, the T1 is zero or a positive integer, and the T2 is a positive integer number (see figure 15; interval from SA 1510 to Data 1515 or next transmission 1520; paragraphs 202-205: the latency is from n to n+c (SA 1510); n, c, d, e are number of PRBs or subframes, thus positive integers (paragraphs 202-204). The latency requirement is the delay/latency time required by the UE after the sensing period to the time receiving and decoding the SA 1510 (paragraph 205:  c is determined based on priority of traffic, and n to n+c is the latency requirement). The selection window is from n (or n-b) to next transmission 1520 which includes time interval from SA 1510 to data 1515 or next transmission 1520); and 
performing the sidelink operation based on the resource (figure 24 transmit PSSCH (t1, f1) 2440; paragraphs 259 and 260).

Claims 10 and 23 are rejected similarly as claim 1 above. Rajagopal further teaches UE with processor and transceiver in figure 3 and computer readable memory with instructions in figure 3 memory 360 and paragraph 24.

Regarding claims 13 and 19, all limitations in claim 1 and 10 are disclosed above. Rajagopal further teaches wherein the specific time unit is located on the time interval from the time unit (N+T1) to the time unit (N+T2) (see figure 15: transmission time is located on the time interval n+c (SA 1510) to n+e (next transmission 1520)).
Regarding claims 14 and 20, all limitations in claims 1 and 10 are disclosed above. Rajagopal further teaches the UE performs an energy measurement on the plurality of time units within the sensing window (paragraphs 184, 185, figure 14).
Regarding claims 15 and 21, all limitations in claims 14 and 20 are disclosed above. Rajagopal further teaches the UE performs the energy measurement based on a number of at least one sub channel used for a transmission for the sidelink operation 
Regarding claims 16 and 22, all limitations in claims 1 and 10 are disclosed above. Rajagopal further teaches the time unit is a transmission time interval which corresponds to a subframe or a slot (paragraphs 208 and 209).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal et al. (US Pub. No. 2017/0188391) in view of Kahtava et al. (US Pub. No. 2018/0220383).
Regarding claims 12 and 18, all limitations in claims 1 and 10 are disclosed above. Rajagopal further teaches the T1 is configured based on an implementation for the UE (see figure 15, resource selection, paragraphs 212). Rajagopal does not teach 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Rajagopal the T2 is configured based on a remaining packet budget.
The motivation would have been to account for packet power budget.

Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. 
In pages 5-6 of Remark, the Applicant argues Rajagopal does not teach “wherein the selection window, which is used for selecting the specific time unit, includes a time interval from a time unit (N+T1) to a time unit (N+T2) which fulfils a latency requirement, wherein the N is a positive integer number, the T1 is zero or a positive integer, and the T2 is a positive integer number.” Examiner respectfully disagrees.
Rajagopal’s figure 15 discloses a selection window from n to next transmission 1520 which is located after sensing period 1505. Rajagopal further teaches the timer interval within the selection window as interval from SA 1510 to Data 1515 or next transmission 1520.  The latency requirement is the delay/latency time required by the UE after the sensing period to the time receiving and decoding the SA 1510 (n to n+c (SA 1510)); n, c, d, e are number of PRBs or subframes, thus positive integers. The selection window is from n to next transmission 1520 which includes time interval from 
In page 6 of Remark, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the selection window itself satisfies a latency requirement, so that the UE does not take an exorbitant amount of time in selecting a time unit for the subsequent sidelink operation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jeong et al. (US Pat. No. 10,966,279) discloses reserved radio resource for sidelink communication.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TITO Q PHAM/           Examiner, Art Unit 2466                                                                                                                                                                                             

/FARUK HAMZA/           Supervisory Patent Examiner, Art Unit 2466